            Case 1:20-cv-10994-CM Document 3 Filed 12/29/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MICHELLE GRASBERG,

                            Plaintiff,

                     -against-
                                                                    20-CV-10994 (CM)
 NEW YORK CITY DEPARTMENT OF
                                                                   TRANSFER ORDER
 EDUCATION; ELIZBETH WELSOME,
 Principal PS 114Q; DEANA FOLCHETTI,
 Asst. Principal PS 114Q,

                            Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Michelle Grasberg, brings this pro se action, asserting claims under the Age

Discrimination in Employment Act (ADEA), 29 U.S.C. §§ 621-634, in connection with her

employment as a teacher at Public School 114 in Queens County, New York. For the following

reasons, this action is transferred to the United States District Court for the Eastern District of

New York.

                                           DISCUSSION

       Under the general venue provision, a civil action may be brought in:

       (1) a judicial district in which any defendant resides, if all defendants are residents
       of the State in which the district is located; (2) a judicial district in which a
       substantial part of the events or omissions giving rise to the claim
       occurred . . . ; or (3) if there is no district in which an action may otherwise be
       brought as provided in this section, any judicial district in which any defendant is
       subject to the court’s personal jurisdiction with respect to such action.

28 U.S.C. § 1391(b). See also Holmes v. Romeo Enterprises, LLC , No. 15-CV-3915, 2015 WL

10848308, at *3 (S.D.N.Y. Nov. 2, 2015) (noting that “the general venue provision in Section

1391(b) still applies” to ADEA claims).
           Case 1:20-cv-10994-CM Document 3 Filed 12/29/20 Page 2 of 4




       For venue purposes, a “natural person” resides in the district where the person is

domiciled. 28 U.S.C. § 1391(c)(1). A defendant corporation generally resides for venue purposes

“in any judicial district in which such defendant is subject to the court’s personal jurisdiction

with respect to the civil action in question . . .” 28 U.S.C. § 1391(c)(2). Where a state has more

than one judicial district, a defendant corporation generally “shall be deemed to reside in any

district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate State.” 28 U.S.C. § 1391(d). 1

       Plaintiff, who resides in Howard Beach, in Queens County, New York, filed this

complaint regarding events occurring at Public School 114 in Belle Harbor, New York, also in

Queens County. Plaintiff lists addresses for the individual defendants in Queens County and for

the New York City Department of Education in Manhattan. Accordingly, venue may be proper in

this District under § 1391(b)(1).

       Even if venue were proper here, however, the Court may transfer claims “[f]or the

convenience of the parties and witnesses, in the interest of justice.” 28 U.S.C. § 1404(a).

“District courts have broad discretion in making determinations of convenience under Section

1404(a) and notions of convenience and fairness are considered on a case-by-case basis.” D.H.

Blair & Co. v. Gottdiener, 462 F.3d 95, 106 (2d Cir. 2006). Moreover, courts may transfer cases

on their own initiative. See Bank of Am., N.A. v. Wilmington Trust FSB, 943 F. Supp. 2d 417,

426-427 (S.D.N.Y. 2013) (“Courts have an independent institutional concern to see to it that the

burdens of litigation that is unrelated to the forum that a party chooses are not imposed

unreasonably on jurors and judges who have enough to do in determining cases that are



       1
        In a state with multiple districts, if there is no such district, “the corporation shall be
deemed to reside in the district within which it has the most significant contacts.” 28 U.S.C.
§ 1391(d).


                                                   2
             Case 1:20-cv-10994-CM Document 3 Filed 12/29/20 Page 3 of 4




appropriately before them. The power of district courts to transfer cases under Section 1404(a)

sua sponte therefore is well established.” (quoting Cento v. Pearl Arts & Craft Supply Inc., No.

03-CV-2424, 2003 WL 1960595, at *1 (S.D.N.Y. Apr. 24, 2003))); see also Lead Indus. Ass’n.

Inc. v. OSHA., 610 F.2d 70, 79 (2d Cir. 1979) (noting that “broad language of 28 U.S.C.

§ 1404(a) would seem to permit a court to order transfer sua sponte”).

        In determining whether transfer is appropriate, courts consider the following factors:

(1) the convenience of witnesses; (2) the convenience of the parties; (3) the locus of operative

facts; (4) the availability of process to compel the attendance of the unwilling witnesses; (5) the

location of relevant documents and the relative ease of access to sources of proof; (6) the relative

means of the parties; (7) the forum’s familiarity with the governing law; (8) the weight accorded

to the plaintiff’s choice of forum; (9) trial efficiency; and (10) the interest of justice, based on the

totality of circumstances. Keitt v. N.Y. City, 882 F. Supp. 2d 412, 459-60 (S.D.N.Y. 2011); see

also N.Y. Marine and Gen. Ins. Co. v. LaFarge No. Am., Inc., 599 F.3d 102, 112 (2d Cir. 2010)

(setting forth similar factors). A plaintiff’s choice of forum is accorded less deference where the

plaintiff does not reside in the chosen forum and the operative events did not occur there. See

Iragorri v. United Tech. Corp., 274 F.3d 65, 72 (2d Cir. 2001).

        Under § 1404(a), transfer appears to be appropriate in this case. Plaintiff does not reside

in this district and her claims did not arise within this district. The underlying events occurred in

Queens County, which is within the Eastern District of New York, 28 U.S.C. § 112(c), and venue

is therefore proper in the Eastern District of New York. See 28 U.S.C. § 1391(b). Based on the

totality of the circumstances, the Court concludes that it is in the interest of justice to transfer this

action to the United States District Court for the Eastern District of New York. 28 U.S.C.

§ 1404(a).




                                                   3
            Case 1:20-cv-10994-CM Document 3 Filed 12/29/20 Page 4 of 4




                                           CONCLUSION

         The Clerk of Court is directed to transfer this action to the United States District Court

for the Eastern District of New York. The Clerk of Court is further directed to mail a copy of this

order to Plaintiff and note service on the docket. Whether Plaintiff should be permitted to

proceed further without prepayment of fees is a determination to be made by the transferee court.

A summons shall not issue from this Court. This order closes the case in the Southern District of

New York.

         The Court certifies, under 28 U.S.C. § 1915(a)(3), that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

Dated:     December 29, 2020
           New York, New York

                                                             COLLEEN McMAHON
                                                         Chief United States District Judge




                                                   4
